Citation Nr: 0940470	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right knee chondromalacia with traumatic arthritis prior to 
July 10, 2008 and in excess of 30 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee traumatic arthritis with chondromalacia prior to 
July 10, 2008 and in excess of 30 percent thereafter.

3.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to service-connected left knee 
traumatic arthritis with chondromalacia.

4.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to service-connected right 
knee chondromalacia.


REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Coast Guard from 
August 1971 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The July 2008 VA examination reflects that the Veteran 
reported that he had been unemployed since February 2008 due 
to pain and lack of mobility.  The examination report raises 
a claim for total disability based upon individual 
unemployability (TDIU).  That claims is referred to the RO 
for appropriate development. 

The issues of entitlement to service connection for left and 
right hip disorders, claimed as secondary to the Veteran's 
service-connected knee disabilities, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to July 10, 2008, right knee chondromalacia with 
traumatic arthritis was manifested by painful motion, with 
flexion of 120 degrees and full extension of the knee and 
without severe recurrent subluxation, lateral instability or 
ankylosis.  

2.  Prior to July 10, 2008, left knee traumatic arthritis 
with chondromalacia was manifested by painful motion, with 
flexion to 120 degrees and full extension of the knee and 
without severe recurrent subluxation, lateral instability or 
ankylosis.

3.  As of July 10, 2008, right knee chondromalacia with 
traumatic arthritis was manifested by flexion to 60 degrees 
and extension of 0 degrees and without ankylosis; a VA 
examination report noted significant functional impairment of 
the knee. 

4.  As of July 10, 2008, left knee traumatic arthritis with 
chondromalacia was manifested by flexion to 60 degrees and 
extension of 0 degrees and by functional impairment and 
without ankylosis; a VA examination report noted significant 
functional impairment of the knee. 


CONCLUSIONS OF LAW

1.  Prior to July 10, 2008, the criteria for a rating in 
excess of 20 percent for right knee chondromalacia were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260 (2009).

2.  Prior to July 10, 2008, the criteria for a 20 percent 
rating for left knee traumatic arthritis with chondromalacia 
were met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260 (2009).  

3.  As of July 10, 2008, the criteria for a 40 percent rating 
for right knee chondromalacia were met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260 (2009).  

4.  As of July 10, 2008, the criteria for a 40 percent rating 
for left knee traumatic arthritis with chondromalacia were 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260 (2009).    

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A February 2005 letter provided the Veteran with notice of 
the information and evidence necessary to substantiate his 
claims for increased ratings.  This letter explained VA's 
duty to assist the veteran with the development of his claim 
and informed the veteran what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The  RO obtained 
the service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has 
also been afforded VA examinations.   

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, and no further 
development is required to comply with the duty to assist the 
Veteran.  


II.  Legal Criteria - Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. 
§ 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2009).

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  See 38 C.F.R. § 4.45.  
The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

The Veteran's knee disabilities are rated according to 
Diagnostic Codes 5010 and 5260. 

According to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.

The rating criteria pertaining to degenerative arthritis are 
set forth in Diagnostic Code 5003.   According to Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is to be evaluated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved. When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, an 
evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of two or more major 
joints or two or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of two or more major joints or two or more minor 
joint groups, with occasional incapacitating episodes. 38 
C.F.R. § 4.71a, DC 5003 (2009).

The RO has rated the Veteran's knee disabilities based upon 
limitation of motion, under Diagnostic Code 5260, which 
pertains to limitation of flexion.  Diagnostic Code 5260 
provides that a 10 percent evaluation is applicable when 
flexion is limited to 45 degrees. A 20 percent evaluation is 
applicable where flexion is limited to 30 degrees, and an 
evaluation of 30 percent is assignable when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2009).

Diagnostic Codes 5256 and 5257 are also relevant.  DC 5256 
assigns ratings of 30 to 60 percent for ankylosis of the 
knee. 38 C.F.R. § 4.71a, DC 5256 (2008).

Diagnostic Code 5257 governs recurrent subluxation or lateral 
instability. A 10 percent evaluation is assignable for slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is assignable for moderate recurrent subluxation 
or lateral instability, while a 30 percent evaluation is 
provided for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257 (2009).

Limitation of extension is rated according to Diagnostic Code 
5261.  A 20 percent evaluation is assignable for extension 
limited to 15 degrees.  A 30 percent evaluation is assignable 
for extension limited to 20 degrees.  A 40 percent evaluation 
is assignable for extension limited to 30 degrees, and a 50 
percent evaluation is assignable when extension is limited to 
50 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2009).  

The Board notes that full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher initial 
evaluations for knee disabilities.   In VAOPGCPREC 23-97, the 
VA General Counsel held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  VAOPGCPREC 23-97 
(July 1, 1997).  Subsequently, in VAOPGCPREC 9-98, the VA 
General Counsel further explained that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R.
 § 4.59.  VAOPGCPREC 9-98 (Aug. 14, 1998).

A separate evaluation may also be granted under DC 5003 and 
38 C.F.R. § 4.59, when a veteran technically has full range 
of motion that is inhibited by pain. 9-98 at paragraphs 4, 6; 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

The General Counsel has also directed that separate ratings 
also are available if a particular knee condition causes both 
the limitation of extension and limitation of flexion of the 
same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg. VAOPGCPREC 9-04 
(Sept. 17, 2004),

B.  Prior to July 10, 2008

The Veteran underwent VA examination of the knees in March 
2005. 

Regarding the right knee, the VA examiner noted that the 
Veteran originally injured the right knee in the Coast Guard 
in 1974 and underwent surgery at a VA facility in 1977.  The 
Veteran reported significant pain in the knee.  The Veteran 
reported that he did not use any support of the knee but had 
marked pain and difficulty walking on stairs.  He was unable 
to do any form of stooping, squatting or kneeling and unable 
to be up on his feet and do significant walking.  The 
examiner noted that the Veteran's knee pain was constant and 
required strong medication.  The Veteran was not using any 
type of brace or assistive device other than a cane to assist 
with ambulation.  It was noted that the Veteran was unable to 
work because of severe pain and associated disability.  The 
Veteran reported that the knee flared up on a daily basis 
with activities such as standing and walking.  It was noted 
that repetitive activity involving the knee was impossible 
because of severe pain in both the knees and the hips.

On physical examination of the right knee, the examiner 
indicated that there was a significant crepitant, almost 
snapping sensation in the right knee.  The Veteran 
demonstrated full extension of the knee with significant 
pain.  The Veteran had flexion to 110 degrees on the right.  
Manipulation of the right knee failed to reveal any 
ligamentous laxity or instability.

With respect to the left knee, the examiner noted that the 
Veteran gave a history of twisting his left knee in 1974.  He 
reported constant pain in the left knee since that time.  The 
Veteran reported that his left knee pain was constant and 
flared up with simple ambulation.  Physical examination of 
the left knee revealed full extension and flexion to 120 
degrees.  The examiner indicated that manipulation of the 
knee did not reveal any ligamentous laxity or instability.

The Board finds that a higher rating is not warranted for the 
right knee for the time period prior to July 10, 2008.   A 
higher rating is not warranted under Diagnostic Code 5260, 
because there is no indication that the Veteran had flexion 
limited to 15 degrees.  Nor is a higher rating warranted 
under the other diagnostic codes pertaining to knee 
disabilities.  For example, there are no findings of 
ankylosis that would warrant a higher rating under Diagnostic 
Code 5256.  There is no evidence of severe recurrent 
subluxation or lateral instability, which would warrant a 30 
percent rating under Diagnostic Code 5257.  The record does 
not reflect limitation of extension which would warrant a 
higher rating under Diagnostic Code 5261.

The Board finds that a 20 percent rating is warranted for the 
Veteran's left knee disability prior to July 10, 2008.  While 
the examination findings did not meet the criteria for a 20 
percent evaluation under any of the pertinent diagnostic 
codes, including Diagnostic Codes 5256, 5257, 5260 and 5261, 
the 2005 examination report indicated that the Veteran's knee 
disability involved constant knee pain that flared up with 
ambulation.  Therefore, considering the functional impairment 
and pain associated with the Veteran's disability, the Board 
finds that the Veteran's disability more nearly approximated 
the requirements for a 20 percent rating under Diagnostic 
Codes 5010 and 5260.  Accordingly, a 20 percent rating is 
granted for traumatic arthritis of the left knee prior to 
July 10, 2008. 

C.  From July 10, 2008

The Veteran had a VA examination on July 10, 2008.  The 
Veteran reported constant, severe bilateral knee pain.  The 
Veteran reported taking three to four morphine tablets a day 
for treatment of pain.  He reported that he required a cane 
for ambulation and due to limited ambulation, used the cane 
as an assistive device to pull up his pants and adjust his 
shoes, etc.  The Veteran reported that he had been unemployed 
since February 2008 because of severe pain and lack of 
mobility.  The Veteran reported falling several times a year 
because his knees gave out.  He reported that he could climb 
and descend stairs but that this was a slow process requiring 
him to hold onto the handrail with both hands.  The Veteran 
reported that he was able to walk less than one block and 
could stand no more than 5 to 10 minutes.  He reported that 
the lack of mobility and pain in his legs limited all aspects 
of his activities of daily living.  It was noted that the 
Veteran was able to drive but experienced marked difficulties 
getting into the car.  The examiner indicated that the 
Veteran denied any particular flare-ups or exacerbations, but 
rather described chronic ongoing, debilitating pain.

On physical examination, the examiner noted that the Veteran 
was able to walk very slowly utilizing a cane for support.  
The examiner indicated that the Veteran did not favor one leg 
over the other.  Rather, both legs appeared to be 
significantly impaired.  On physical examination of the right 
knee, the examiner indicated that there was significant 
swelling of the knee joint circumferentially.  There was 
moderate tenderness present over the patella.  There were 
marked venous stasis alterations below the knee bilaterally 
with chronic atrophic changes in the skin and marked brawny 
edema.  Range of motion testing revealed flexion to 60 
degrees, with mild discomfort, and severe discomfort beyond 
60 degrees.  Extension was 60 degrees to 0.  The examiner 
indicated that the Veteran was not able to actively flex the 
knee, so the range of motion were based on a passive range of 
motion exam.  There was no instability of the knee.  The 
examiner indicated that there was clear additional limitation 
of motion on repetitive use due primarily to pain.  There was 
no additional limitation of motion due to fatigue, weakness 
or lack of endurance.  

On examination of the left knee, the examiner noted flexion 
to 60 degrees with moderate pain and marked pain beyond 60 
degrees.  Extension was 60 degrees to 0 degrees.  There was 
no instability of the knee.  The examiner noted that any 
movement of the joint caused severe pain.  There was clear 
additional limitation of motion on repetitive use, due 
primarily to pain.  There was no additional limitation of 
motion due to fatigue, weakness or lack of endurance.

The above findings establish that the Veteran's right knee 
disability is manifested by flexion of 60 degrees with mild 
discomfort and severe discomfort beyond that point.  The 
Veteran has extension of zero degrees.  The examination 
findings indicate that the Veteran has flexion of the left 
knee to 60 degrees with moderate pain.  The examination 
indicated that the Veteran does not have instability of 
either knee.  There were no findings of ankylosis.  The 
examiner indicated that the Veteran had significant 
impairment of the legs.  The examiner described functional 
impairments due to the Veteran's knee disabilities.  The 
examiner indicated, for example, that the Veteran could not 
walk more than a block or stand for more than 5 to 10 
minutes.  The examination report indicated that the Veteran's 
lack of mobility limited all aspects of daily living.    

Based on the foregoing, the Board concludes that the criteria 
for a 40 percent rating right knee chondromalacia with 
traumatic arthritis have been approximated from July 10, 
2008.  The Board also concludes that a 40 percent rating is 
warranted for the Veteran's left knee disability from July 
10, 2008.  Although the objective examination findings of the 
2008 VA examination do not meet the criteria for a 40 percent 
rating under any of the rating codes for knee disabilities, 
the examiner did describe significant functional impairment, 
including impairment of walking and standing.  Accordingly, 
the Board concludes that the severity of the Veteran's knee 
disabilities more nearly approximates the criteria for a 40 
percent rating under Diagnostic Code 5261.   

The Board finds that a rating in excess of 40 percent is not 
assignable for either of the Veteran's knee disabilities, as 
the evidence in this case does not show ankylosis of either 
knee in flexion between 10 and 20 degrees, for which a 50 
percent rating is assignable under Diagnostic Code 5256,  or 
extension limited to 40 degrees, for which a 50 percent 
rating is assignable under Diagnostic Code 5261.  


D.  Extraschedular considerations

In exceptional cases, including when a disability causes 
marked interference with employment or requires frequent 
periods of hospitalization, a higher evaluation may be 
available on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(2009).  In this case, the Veteran alleges that his 
service-connected knee disabilities render him unable to 
work.  The Board has inferred a claim for total rating based 
on individual unemployability due to service-connected 
disability (TDIU) has referred that claim to the RO for 
development.  Nonetheless, the record on appeal does not 
reflect that the Veteran's disability required frequent 
periods of hospitalization for his knee disabilities.  Nor 
are any findings present that are not reflected in the 
ratings assigned.

ORDER

Prior to July 10, 2008, a rating in excess of 20 percent for 
right knee chondromalacia with traumatic arthritis is denied.

Prior to July 10, 2008, a 20 percent rating is granted for 
left knee traumatic arthritis with chondromalacia, subject to 
regulations governing the payment of monetary benefits.

As of July 10, 2008, a 40 percent rating is granted for right 
knee chondromalacia, subject to regulations governing the 
payment of monetary benefits.

As of July 10, 2008, a 40 percent rating is granted for left 
knee traumatic arthritis with chondromalacia, subject to 
regulations governing the payment of monetary benefits.


REMAND

Additional development is necessary before the Board can 
decide the Veteran's claims of entitlement to service 
connection for left and right hip disorders, claimed as 
secondary to service-connected knee disabilities.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provides that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (holding that, pursuant to 38 
U.S.C.A. § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made and the Veteran's claim was filed prior to the effective 
date of the revised regulation.

The Veteran was afforded a VA examination for his hip 
disability in March 2005.  The examiner diagnosed arthritic 
changes of the hips and opined that the condition of the 
Veteran's hips is not related to his service-connected knee 
disabilities.  The examiner did not provide a medical opinion 
regarding the issue of whether the Veteran's service-
connected knee disabilities aggravated his hip condition. 

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  A remand is necessary to obtain a 
medical opinion regarding aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for his hip disability.  The 
claims folder should be provided for the 
examiner's review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted.

2.  The examiner should diagnose any 
disability of the hips.  The examiner 
should state whether a current hip 
disability is at least as likely as not 
(50 percent or greater likelihood) related 
to the Veteran's service-connected knee 
disabilities.  The examiner should provide 
a detailed rationale for the opinion.  

3.  The examiner should also indicate 
whether the Veteran's hip condition has 
aggravated his service-connected knee 
disabilities.  The examiner should provide 
a detailed rationale for the opinion.

4.  Following the completion of the 
actions requested above, the RO should 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


